Browne, Justice delivered the opinion of the Court: This was a suit by the plaintiff against the defendants, before a justice of the peace of McDonough county, on a promissory note for the payment of one hundred dollars. The justice of the peace who tried the cause, gave judgment for the plaintiffs for the sum of one hundred dollars and costs. Updegraff and Randolph appealed from the decision of the justice to the Circuit Court of McDonough county. When the cause came on to be tried, the defendants, Updegraff and Randolph, by their attorneys, moved the Court to dismiss the appeal, because the justice of the peace had no jurisdiction of the cause. The motion was sustained by the Court, and the cause dismissed. To reverse the decision of the Circuit Court, this writ of error is brought. The statute giving jurisdiction to justices, page 402, sec. 1, Scammon’s Revised Laws,(1) provides “That justices of the peace in this State shall have jurisdiction within their respective counties, to hear and determine all civil suits for any debts or demands of the following description, viz: for any debt claimed to be due on a promissory note, &c., where the whole amount, &c., shall not exceed one hundred dollars. It seems clear that the justice of the peace had jurisdiction. It comes within the letter and spirit of the law conferring jurisdiction on justices of the peace. For these reasons, the judgment of the Circuit Court of McDonough county must be reversed with costs; and as the sum claimed by the plaintiff, is certain, judgment is rendered here for one hundred dollars with costs. Judgment reversed, and judgment rendered in this Court.   Gale’s Stat.